Name: 86/133/ECSC: Commission Decision of 13 March 1986 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (121 derogation) (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  trade;  cooperation policy;  tariff policy
 Date Published: 1986-04-17

 Avis juridique important|31986D013386/133/ECSC: Commission Decision of 13 March 1986 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (121 derogation) (Only the Danish text is authentic) Official Journal L 101 , 17/04/1986 P. 0042 - 0042*****COMMISSION DECISION of 13 March 1986 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (121 derogation) (Only the Danish text is authentic) (86/133/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 2 to 5, 8, 71 and 74 thereof, Having regard to High Authority recommendation No 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by recommendation No 81/772/ECSC (2), and in particular Article 3 thereof, Whereas Denmark has shown the existence of exceptional and temporary difficulties in obtaining supplies for its transforming industry on the Community market with special sheet for the manufacture of preserved-food cans; whereas such difficulties, which seemed likely to come to an end by the end of 1985, are still prevalent but seem capable of being solved by the end of the first half of 1986; Whereas by Decision No 85/496/ECSC (3) the Commission authorized Denmark to import duty-free from third countries certain quantities of special sheet during the period 1 July 1985 to 31 December 1985 and it is now appropriate to extend the operation of this Decision until 30 June 1986; Whereas this exceptional import is justified for the reasons of commercial policy provided for in Article 3 of recommendation No 1/64; whereas the Commission may therefore grant a derogation from the said recommendation; Whereas the Governments of the Member States have been consulted on the abovementioned request, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision No 85/496/ECSC of 10 July 1985 is hereby replaced by the following, with effect from 1 January 1986: 'Article 3 This Decision shall apply from 1 July 1985 to 30 June 1986'. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 13 March 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No 8, 22. 1. 1964, p. 99/64. (2) OJ No L 285, 7. 10. 1981, p. 33. (3) OJ No L 299, 13. 11. 1985, p. 12.